SCHWAB, C. J.
The wife appeals the dissolution-of-marriage decree, contending that the award of spousal support and the division of property were inequitable. The parties were married for 23 years. Both are in their mid-forties and in good health.1 The husband holds a Ph.D. degree in economics and is a department chairman in a university. His annual income including part-time summer teaching is about $25,000. The wife has two years of college education and has secretarial experience. She presently is employed in a clerical capacity and has an annual income of $5,400. A vocational expert testified that a person with the wife’s training, experience and intelligence is capable of earning $7,200 to $9,600 annually. The wife was awarded custody of the two minor children aged 13 and 16, and $250 per child per month in child support. The marital property consisted only of the equity in the home ($12,670 to $15,100), the husband’s equity in his retirement plan ($13,396), and miscellaneous personal property of relatively minor value. The trial court awarded the home to the wife and the retirement equity to the husband and divided the personal property on a roughly equal basis. The wife was awarded $150 per month for five years as spousal support, and attorney fees.
In Kitson and Kitson, 17 Or App 648, 523 P2d 575, Sup Ct review denied (1974), this court set down certain principles for the award of support to a spouse:
"While each case must be decided on its own facts and no formula can be stated, certain principles emerge from an examination of the above cases. The most significant factor usually is whether the wife is employable at an income not overly disproportionate from the standard of living she enjoyed during the marriage. The wife’s employability includes consideration of her education, training, experience, age, health, capacity, whether she *880has custody of small children, etc. Length of the marriage is germane because the longer the marriage, the more likely it is that the wife has foregone employment experiences, the absence of which will make it more difficult for her to achieve employment and self-sufficiency. If the wife is employable at an income not overly disproportionate from the standard of living she enjoyed during marriage, then, generally speaking, if support is appropriate it should be for a limited period of, for example, one to three years. In such a situation, it is not the policy of the law to give the wife an annuity for life or, stated differently, a perpetual lien against her former husband’s future income. Conversely, if the wife is not employable or only employable at a low income compared to her standard of living during marriage then, generally speaking, permanent support is appropriate.” 17 Or App at 655-56.
Even under the most optimistic predictions of the wife’s earning capacity, there will probably be a substantial disparity in the future earned incomes of the parties. We find the award of spousal support inadequate and hold that it should be $200 per month until death or remarriage.
Affirmed as modified. Costs to appellant.

The wife testified that she has been "troubled with a variety of nervous ailments,” but there is no evidence that this affected her ability to work or her desire to return to college.